DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 31 is objected to because of the following informalities:  
As to claim 31, the word of “The supplemental device of claim 30 wherein, when the indication is a visual indication” appears grammatically incorrect. The examiner will interpret this as saying ““The supplemental device of claim 30, wherein the indication is a visual indication”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the optical sensor" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the optical sensor" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the optical sensor" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 17, 18, 24, 27, 28, and 30-32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cirillo et al. (US 2010/0286612 A1, cited previously and hereafter ‘Cirillo’) in view of Hanson et al. (US 2011/0160654 A1, cited previously and hereafter ‘Hanson’).
As to claim 17, Cirillo discloses a supplemental device (supervisor device 100) for attachment to an injection pen (110), the supplemental device comprising: a mating unit (sleeve 120) for removably mounting the supplemental device on the injection pen (see para 0036); 
Cirillo is silent to an injection pen detection switch for detecting whether the supplemental device is mounted on the injection pen; and a processor arrangement; wherein the processor arrangement is configured to: examine a state of the injection pen detection switch to determine whether the supplemental device is mounted on the injection pen, cause transition of the supplemental device to a first state or a second state based on the determination whether the supplemental device is mounted on the injection pen.
Hanson teaches a detection switch (see switch described in at least para 0030, 0178, 0181) for detecting whether a first part (first part 101, 201, 401) is mounted on a second part (102, 202, 402); and a processor arrangement (“control electronics” – see para 0225-0234; also see para 0235); wherein the processor arrangement is configured to: examine a state of the detection switch to determine whether the first part is mounted on the second part, cause transition of the second part to a first state or a second state based on the determination whether the first part is mounted on the second part (see at least para 0225 which teaches “the drive device 44 may be inoperable unless the first part 401 and the second part 402 are operatively engaged properly (i.e., aligned and/or connected properly)” and para 0234 which teaches “the control electronics 414 or 52 may provide a suitable control signal to activate an indicator device 420”; also see para 0017, 0152, 0156, 0183, 0189, 0236).
	It would have been obvious to one having ordinary skill in the art at the time of invention to have modified Cirillo in view of Hanson such that Cirillo includes an injection pen detection switch for detecting whether the supplemental device is mounted on the injection pen; and a processor arrangement; wherein the processor arrangement is configured to: examine a state of the injection pen detection switch to determine whether the supplemental device is mounted on the injection pen, cause transition of the supplemental device to a first state or a second state based on the determination whether the supplemental device is mounted on the injection pen. One would have been motivated to do so based off of Hanson which teaches use of detection switches and a processor arrangement to determine whether parts of an injection device are mounted together for the purpose of preventing operation of the injection device and/or indicating to a user that that parts of the device are not mounted together (see para 0017, 0152, 0156, 0183, 0189, 0225, 0234, 0236 of Hanson).

	The modified version of Cirillo will hereafter be referred to as Cirillo in view of Hanson.

	As to claim 18, Cirillo in view of Hanson teaches the supplemental device of claim 17, wherein the first state is an unmounted state and wherein processor arrangement is configured to cause transition of the supplemental device to the unmounted state responsive to a determination that the supplemental device is not mounted on the injection pen (see rejection of claim 17 above, the “unmounted state” being interpreted as a state in which the sensor and indicator as taught by Hanson indicate a lack of alignment/connection of the parts of Cirillo).
As to claim 24, Cirillo in view of Hanson and Buxton teaches the supplemental device of claim 17 as described above. Cirillo further teaches wherein its optical sensor is configured to act as a dose dialed detector (see at least abstract, para 0009, 0062; the imaging subsystem of Cirillo is part of a dosage dial reader that is configured as a dose dialed detector).
As to claim 27, Cirillo in view of Hanson teaches a system comprising the supplemental device and the injection device as claimed in claim 17 (see above rejection of claim 17, the system being interpreted as the fully assembled version of Cirillo that has been modified by Hanson).

As to claim 28, Cirillo discloses a method of operating a supplemental device (supervisor device 100) attached to an injection pen (110) (see Figs. 1, 4-15). 
Cirillo is silent to the method comprising: examining by a processor arrangement of the supplemental device, a state of an injection pen detection switch of the supplemental device to determine whether the supplemental device is mounted on the injection pen; and transitioning, by the processor arrangement of the supplemental device, the supplemental device to a first state or a second state based on the determination whether the supplemental device is mounted on the injection pen.
Hanson teaches examining by a processor arrangement (“control electronics” – see para 0225-0234; also see para 0235) of a second part (102, 202, 402), a state of a detection switch (see switch described in at least para 0030, 0178, 0181) of the second part to determine whether the second part is mounted to a first part (first part 101, 201, 401); and transitioning, by the processor arrangement of the supplemental device, the second part to a first state or a second state based on the determination whether the supplemental device is mounted on the injection pen (see at least para 0225 which teaches “the drive device 44 may be inoperable unless the first part 401 and the second part 402 are operatively engaged properly (i.e., aligned and/or connected properly)” and para 0234 which teaches “the control electronics 414 or 52 may provide a suitable control signal to activate an indicator device 420”; also see para 0017, 0152, 0156, 0183, 0189, 0236).
It would have been obvious to one having ordinary skill in the art before the invention was made to have modified the method of Cirillo such that the method includes examining by a processor arrangement of the supplemental device, a state of an injection pen detection switch of the supplemental device to determine whether the supplemental device is mounted on the injection pen; and transitioning, by the processor arrangement of the supplemental device, the supplemental device to a first state or a second state based on the determination whether the supplemental device is mounted on the injection pen based off Hanson. One would have been motivated to do so based off of Hanson which teaches use of detection switches and a processor arrangement to determine whether parts of an injection device are mounted together for the purpose of preventing operation of the injection device and/or indicating to a user that parts of the device are not mounted together (see para 0017, 0152, 0156, 0183, 0189, 0225, 0234, 0236 of Hanson).

As to claim 30, Cirillo in view of Hanson teaches the supplemental device of claim 18 wherein, when in the unmounted state, the supplemental device is configured to provide an indication that no injection pen is present (see rejections of claims 17 and 18 above, in the modified version of Cirillo, the supplemental device would provide an indication when no injection pen is present).
As to claim 31, Cirillo in view of Hanson teaches the supplemental device of claim 30 as described above, and further wherein the indication is a visual indication (see Cirillo which already teaches use of a visual display 132 in para 0034 as well as Hanson which teaches how “the user-perceptible indication may comprise at least one of an audible indication, a visual indication, and a tactile indication” (para 0017); also see para 0236 and claim 8 of Hanson).
As to claim 32, Cirillo in view of Hanson teaches the supplemental device of claim 17 as described above. Cirillo is silent to an optical sensor however Hanson teaches an optical sensor for determining when its first part is not correctly aligned with its second part (see para 0031, 0182, claims 39-40 of Hanson). It thus would have been further obvious to one having ordinary skill in the art, when modifying Cirillo, to do so such that Cirillo includes an optical sensor for determining when the supplemental device is not correctly aligned with the injection device. One would have been motivated to do so based off of Hanson which teaches how optical sensors are an effective type of sensor for detecting proper mounting/alignment of parts of an injection device (see para 0031, 0182, claims 39-40 of Hanson).

Claims 19-21 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cirillo in view of Hanson as applied to claim 18 above, and further in view of Kamen et al. (US 2007/0219480 A1, cited previously and hereinafter 'Kamen').
As to claim 19, Cirillo in view of Hanson teaches the supplemental device of claim 18 as described above, but is silent to wherein the supplemental device comprises a battery, and wherein the processor arrangement is configured, to cause transition of the supplemental device to a low battery state in response to a determination that a battery level of the battery is below a threshold level.
Kamen teaches fluid delivery pump systems that use batteries and teaches transitioning its systems to a low battery state in response to a determination that a battery level of the battery is below a threshold level (wherein the transitioning includes providing alarm outputs or causing the system to use a backup electrical power source) (see para 0024).
It would have been obvious to one having ordinary skill in the art to modify Cirillo in view of Hanson with Kamen such that the supplemental device comprises a battery, and wherein the processor arrangement is configured, to cause transition of the supplemental device to a low battery state in response to a determination that a battery level of the battery is below a threshold level. One would have been motivated to do so in order to transition the supplementary device into a state which uses a backup power source and/or alerts a user of a low battery (see para 0024 of Kamen).

As to claim 20, Cirillo in view of Hanson and Kamen teaches the supplemental device of claim 19 as described above. It could further be said that the modified version of Cirillo is configured such that wherein the processor arrangement is configured, when the supplemental device is not in an incorrect alignment state, the unmounted state, or the low battery state, to cause transition of the supplemental device to a default state (i.e. the “default state” being interpreted as when the sensor added in view of Hanson detects proper alignment, when the detection switch added in of Hanson does not detect the unmounted state, and wherein the low battery detection system added in view of Kamen does not detect a low battery).
As to claim 21, Cirillo in view of Hanson and Kamen teaches the supplemental device of claim 20 as described above. Cirillo further discloses wherein in the default state, the supplemental device is configured to display information relating to a last use of the injection device (see para 0034, 0038 of Cirillo).
As to claim 26, Cirillo in view of Hanson and Kamen teaches the supplemental device of claim 20 as described above. While Cirillo is silent to the limitations of claim 26, Hanson teaches causing its device to remain in an incorrect alignment state until determination that parts of its device are correctly aligned (see para 0183, 0225, 0234 of Hanson). It thus would have been obvious to one having ordinary skill in the art to further modify Cirillo (as already modified above) such that wherein the processor arrangement is configured, when the supplemental device is in the incorrect alignment state, to cause the supplemental device to remain in the incorrect alignment state until determination that the supplemental device is correctly aligned with the injection device. One would have been motivated to do so in order to ensure the supplemental device of Cirillo (as modified above) is properly aligned with the injection device before injection is performed (see para 0183, 0225, 0234 of Hanson).

Claim 23 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cirillo in view of Hanson as applied to claim 18 above, and further in view of Buxton et al. (US 2012/0218404 A1, cited previously and hereafter ‘Buxton’).
	As to claim 23, Cirillo in view of Hanson teaches the supplemental device of claim 17 as described above, but is silent to wherein the optical sensor comprises at least one of an OCR module or a photometer (as noted in the above 112 rejections, “the optical sensor” lacks antecedent basis however).
Buxton however discloses using OCR to compare a captured image with known optical characters to determine if the captured image includes one or more of the known optical characters (see para 0048). It would have been obvious to one having ordinary skill in the art before the instant invention was made to have modified the sensor of Cirillo/Hanson to include an OCR module based off the teachings of Buxton. One would have been motivated to do so as Buxton demonstrates how OCR can be used as a type of matching tool (i.e. one having ordinary skill in the art could have applied an OCR image matching tool as part of the sensor means taught by Hanson to determine that the parts of Cirillo are correctly matched+aligned) (see para 0048 of Buxton).

Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cirillo in view of Hanson as applied to claim 17 above, and further in view of Hjertman et al. (US 2002/0032429 A1, cited previously and hereinafter 'Hjertman').
As to claim 25, Cirillo in view of Hanson teaches the supplemental device of claim 17 as described above, but is silent to wherein the optical sensor is configured to determine one or both of a type of the injection pen or a type of medicament contained in the injection pen.
Hjertman teaches use of a sensor system arranged to detect at least one predetermined property of the container or its content, including a type of medicament (see abstract, para 0047, 0048, 0066-0069).
It would have been obvious to one having ordinary skill in the art to modify Cirillo as modified by Hanson with Hjertman such that the optical sensor is configured to determine one or both of a type of the injection pen or a type of medicament contained in the injection pen. One would have been motivated to do so in order to ensure that a proper/intended medicament is within the injection pen (see abstract, para 0047, 0048, 0066-0069 of Hjertman).


Claim 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hanson in view of Cirillo.
As to claim 29, Hanson discloses a computer program comprising machine readable instructions (the following limitations described by Hanson can be considered a computer program inasmuch as the instant specification describes in para [0091] as the operations performed by Hanson must necessarily contain instructions read by control electronics 414 and/or 52 of Hanson) that, when executed by a processor arrangement (“control electronics” – see para 0225-0234; also see para 0235) of a second part (second part 201, 202, 402) attachable to a first part (first part 101, 201, 401), cause the supplemental device to perform a method comprising: examining a state of a detection switch (see switch described in at least para 0030, 0178, 0181) of the second part to determine whether the first part is mounted on the second part; and transitioning the second part to a first state or a second state based on the determination whether the first part is mounted on the second part (see at least para 0225 which teaches “the drive device 44 may be inoperable unless the first part 401 and the second part 402 are operatively engaged properly (i.e., aligned and/or connected properly)” and para 0234 which teaches “the control electronics 414 or 52 may provide a suitable control signal to activate an indicator device 420”; also see para 0017, 0152, 0156, 0183, 0189, 0236).
Hanson does not teach that its processor arrangement is of a supplemental device attachable to an injection pen, and thus is silent to causing the supplemental device to perform a method comprising: examining a state of an injection pen detection switch of the supplemental device to determine whether the supplemental device is mounted on the injection pen; and transitioning the supplemental device to a first state or a second state based on the determination whether the supplemental device is mounted on the injection pen.
However, Cirillo teaches a supplemental device (supervisor device 100) attachable to an injection pen (110) (see Figs. 1, 4-15).
It would have been obvious to one having ordinary skill in the art before the invention was made to have taken the computer program of Hanson (and associated parts, such as the control electronics and detection switch) and combine them with the teachings of Cirillo such that the processor arrangement is of a supplemental device attachable to an injection pen (rather than the first part and second part of Hanson), and thus causes the supplemental device to perform a method comprising: examining a state of an injection pen detection switch of the supplemental device to determine whether the supplemental device is mounted on the injection pen; and transitioning the supplemental device to a first state or a second state based on the determination whether the supplemental device is mounted on the injection pen. One would have been motivated to make this combination based off the teachings of Cirillo which discloses that injection pens along with supplemental devices can be used for periodic administration of medication by self injection (see para 0002, 0008 of Cirillo).

Response to Arguments
Applicant’s Remarks submitted 2/28/22 have been considered. The examiner notes that each of the independent claims has been amended significantly, which has resulted in new rejections, albeit with many of the same references that were used prior. The applicant argues that Cirillo and Hanson have not been shown to teach or disclose “an injection pen detection switch for detecting whether the supplemental device is mounted on the injection pen” (among other limitations as recited in amended claim 17). However, the instant disclosure has not described an injection pen detection switch as constituting any unique structure or form when compared to other detection switches, including detection switches taught by Hanson – i.e. if a detection switch taught by Hanson was applied to the injection pen (and/or supplemental device attachable to an injection pen) of Cirillo, than that switch could be considered an injection pen detection switch as it would provide the similar functionality of detecting when the injection pen and supplemental device are attached.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/Primary Examiner, Art Unit 3783